WALLACE, JUDGE:
This claim was filed by Mary Ann Smith against the respondent, but during the hearing, it developed that she sought recovery for damage to an automobile registered to her husband, Larry Keith Smith. The Court, on its own motion, amended the complaint and named Larry Keith Smith as the proper claimant.
On September 25, 1978, at approximately 2:00 p.m., Mary Ann Smith was driving her husband’s 1972 Lincoln automobile in an easterly direction on Lake Washington Road in Wood County, West Virginia, when she struck a deep pothole, resulting in damages to the automobile in the amount of $296.30.
Lake Washington Road is a narrow, two-lane, blacktop road which connects Route 68 with Dupont Road. Just prior to the accident, Mrs. Smith encountered four or five large potholes which she avoided by driving in the other lane. Traffic was heavy in the oncoming lane and behind her. She proceeded slowly at approximately 10 to 15 mph. Rounding a curve, she struck a large hole estimated to be 12 inches deep, resulting in the claimed damages.
Mrs. Smith notified the respondent of the accident and was advised that the respondent had received complaints concerning the potholes and that repairs should have been made.
While the respondent is not an insurer of those using its highways, it does owe a duty of reasonable care and diligence in the maintenance of the highways. Lohan v. Dept. of Highways, 11 Ct. Cl. 39 (1975). The respondent had notice of the *352dangerous condition on the narrow, heavily-travelled road, and the necessary repairs should have been made within a reasonable time.
The Court is of the opinion that the respondent was negligent in not making the necessary repairs, and that Mrs. Smith was free from contributory negligence. Accordingly, an award is made to the claimant in the amount of $296.30 for damages to the automobile.
Award of $296.30.